FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




                                                          SUPREME COURT OF NEW JERSEY
                                                             M-1224 September Term 2020
                                                                      083398
        State of New Jersey,

             Plaintiff-Respondent,


                 v.
                                                                      ORDER

        Michelle Lodzinski,

             Defendant-Movant.




               Pending before the Court is defendant’s motion for reconsideration of

       the Court’s opinion, filed on May 26, 2021.

               The background to the motion is as follows.

                                                         I.

               On July 31, 2014, a Middlesex County grand jury indicted defendant on

       a single count of first-degree murder of her five-year-old son, Timothy

       Wiltsey, more than twenty-three years after his disappearance. At the close of

       the State’s case, defendant filed a motion for a judgment of acquittal pursuant

       to Rule 3:18-1. That motion was denied, and the jury proceeded to convict

       defendant of first-degree murder. The trial court denied defendant’s motion



                                                         1
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       for a judgment of acquittal notwithstanding the verdict pursuant to Rule 3:18-2

       and sentenced her to thirty years’ imprisonment without parole eligibility.

               Defendant appealed her conviction to the Appellate Division, arguing, in

       relevant part, that the trial court had erred in denying her motion for acquittal

       notwithstanding the verdict. The Appellate Division affirmed her conviction,

       explaining that it had assessed the sufficiency of the evidence by looking only

       to the State’s proofs. While the Appellate Division observed that the

       defendant had offered “substantial” evidence at trial that “in many ways

       directly rebutted the State’s proofs,” this evidence went unreviewed and

       unconsidered. Defendant sought this Court’s review and we granted

       certification. 241 N.J. 81 (2020).

               All six members of the Court agreed that the Appellate Division applied

       an incorrect standard that limited “the scope of the evidence that should be

       considered in reviewing a post-verdict motion for a judgment of acquittal.”

       State v. Lodzinski, 246 N.J. 331, 339 (2021); accord id. at 359-60 (Patterson,

       J., concurring). The concurring opinion stated the unanimous view of the

       Court that “[w]hen a defendant moves for a judgment of acquittal after all the

       proofs, . . . the court considers not only the evidence presented by the State,

       but ‘the entirety of the evidence.’” Id. at 358 (quoting State v. Williams, 218

       N.J. 576, 594 (2014)). We also characterized our statement in State v.

                                                         2
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       Samuels that “a court ‘may not consider any evidence adduced by the defense

       in determining if the State had met its burden,’” 189 N.J. 236, 245 (2007)

       (quoting Pressler, Current N.J. Court Rules, cmt. 1 on R. 3:18 (2006)), as “a

       departure from our law,” Lodzinski, 246 N.J. at 358 n.6 (Patterson, J.,

       concurring). The concurring and dissenting opinions then applied this

       corrected standard, reaching opposite conclusions as to the sufficiency of the

       evidence. Both opinions earned the support of three Justices.

               Notwithstanding this conclusion, the per curiam opinion of the Court

       stated that the “judgment of the Appellate Division is affirmed by an equally

       divided Court.” Id. at 339.

                                                         II.

               Following this Court’s decision, defendant filed a motion for

       reconsideration pursuant to Rule 2:11-6(a). Defendant argues that this Court

       erred in determining that the Appellate Division’s decision could be affirmed

       by an equally divided Court given our unanimous determination that the

       Appellate Division had applied the incorrect standard. Defendant further

       argues that she has never received judicial review of her insufficient-evidence

       claim under the correct standard, as this Court could not take an affirmative act

       without a majority vote for that action. Defendant contends that this is an




                                                         3
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       error in the handling of her appeal that works a violation of her due process

       rights.1

               Motions for reconsideration in our appellate courts are governed by Rule

       2:11-6. Under Rule 2:11-6(b), “[a] motion for reconsideration will be granted

       only if it is moved by a justice or judge who concurred in the judgment or

       decision, and a majority of the court so determines.” Therefore, two

       requirements must be met for this Court to grant a motion for reconsideration:

       the support of a single justice who joined the judgment or decision on which



       1
         Defendant also requested that the senior judge of the Appellate Division be
       assigned for temporary service on the Court to hear defendant’s motion for
       reconsideration, in order to avoid a second equally divided decision. That
       authority is reposed in the Chief Justice, or the Presiding Justice, pursuant to
       authority found in the Constitution and in the Court Rules. N.J. Const. art. VI,
       § 2, ¶ 1; R. 2:13-2(a); see generally Henry v. Dep’t of Hum. Servs., 204 N.J.
       320, 345-46 (2010) (Rabner, C.J., concurring) (addressing the breadth and
       exercise of this authority and stating that the power’s use may be necessary
       when there is no underlying decision on which an evenly divided Court’s
       ruling constitutes the first instance of judicial review). This power has been
       exercised in motions for reconsideration before. See, e.g., Motor Club Fire &
       Cas. Co. v. N.J. Mfrs. Ins. Co., 73 N.J. 425, 428 (1977) (providing an example
       of the use of the assignment power to call up senior member of the Appellate
       Division in order to resolve, on reconsideration, an important issue on which
       the Court had split three-three).

             The Presiding Justice has assigned the senior most member of the
       Appellate Division, the Honorable Jose L. Fuentes, P.J.A.D., to serve in the
       Court’s consideration of this motion for reconsideration and in any further
       proceedings in this matter.


                                                         4
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       reconsideration is sought, and, separately, the support of a majority of the

       Court. In this instance, because both requirements are met, the motion for

       reconsideration will be granted and the matter reargued for the following

       reasons.

                                                         III.

               Any member of this Court who joined the per curiam portion of our

       earlier decision in this matter may serve as the justice “who concurred in the

       judgment or decision” on which reconsideration is sought, for purposes of

       Rule 2:11-6(b). This Court “unanimously modif[ied] the Appellate Division’s

       holding with respect to its characterization of the scope of the evidence that

       should be considered in reviewing a post-verdict motion for a judgment of

       acquittal” and unanimously agreed that the effect of that determination was an

       affirmance of the Appellate Division’s decision. Lodzinski, 246 N.J. at 339;

       see also id. at 385 (Albin, J., dissenting) (“[T]he murder conviction in this case

       will stand . . . .”). Because it is that aspect of our decision, and only that

       aspect, on which defendant requests reconsideration, any of the six Justices

       joining that per curiam decision may be the requisite justice who “move[s]” a

       motion to reconsider that portion of the decision. And because at least one

       Justice who joined our per curiam decision in this matter has voted in favor of




                                                          5
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       granting reconsideration, that requirement of Rule 2:11-6(b) does not erect a

       barrier to our review.

               Moreover, on the merits, defendant rightfully asserts that adjudicating

       her guilt or innocence by using a concededly erroneous ruling as a tiebreaker

       denies meaningful judicial review. Though there are countless instances of

       this Court resolving appeals with an equally divided affirmance, there are no

       such examples of the Court doing so where the decision to be affirmed is

       unanimously judged to apply incorrect legal standards. Our Court’s split on

       the application of the correct standard of review to defendant’s sufficiency-of-

       the-evidence argument did not resolve the appeal from the trial court’s denial

       of her Rule 3:18-2 motion. The split requires correction by the appellate body.

       Cf. R. 2:13-2(b); see Pressler & Verniero, Current N.J. Court Rules, cmt. on R.

       2:13-2 (2021). Under Rule 2:13-2(b), when a two-judge panel “cannot agree

       as to the determination” of the issue on appeal, the panel “shall” “call a third

       judge to participate in the decision.” The rationale for Rule 2:13-2(b) is quite

       simple: a third judge is required to participate because “the rule does not

       intend an affirmance of the order or judgment appealed from by reason of an

       equally split appellate panel.” Pressler & Verniero, Current N.J. Court Rules,

       cmt. on R. 2:13-2 (2021).




                                                         6
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




               Criminal defendants in New Jersey have a constitutionally protected

       “automatic right of appeal” of a final judgment of appeal. N.J. Const. art VI,

       § 5, ¶ 2; see also R. 2:2-3(a); R. 2:3-2. Where “a State has created appellate

       courts as ‘an integral part of the . . . system for finally adjudicating the guilt or

       innocence of a defendant,’ the procedures used in deciding appeals must

       comport with the demands of the Due Process and Equal Protection Clauses of

       the Constitution.” Evitts v. Lucey, 469 U.S. 387, 393 (1985) (omission in

       original) (quoting Griffin v. Illinois, 351 U.S. 12, 18 (1956)); accord State v.

       K.P.S., 221 N.J. 266, 279-80 (2015). “In order to satisfy the Due Process

       Clause, defendants must be given a ‘meaningful opportunity to be heard.’”

       State v. Bianco, 103 N.J. 383, 391 (1986) (quoting Boddie v. Connecticut, 401

       U.S. 371, 377 (1971)).

               Defendant has brought to this Court’s attention a failing in its prior

       handling of this matter, which requires correction. She rightfully claims that

       the unique procedural posture of this Court’s decision left her appeal

       unconsidered under the proper legal standard, which, left uncorrected, works a

       violation of her due process rights. Defendant does not challenge an

       evidentiary ruling, the construction of a statute, or the meaning of an insurance

       policy provision. She challenges the very process by which this evenly

       divided Court addressed her conviction for first-degree murder. One searches

                                                         7
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       JUSTICE ALBIN concurs in the Order.

               Rule 2:11-6 allowed this Court to grant the motion for reconsideration

       when it became evident that the Court, through oversight or inadvertence,

       made a fundamental mistake in rendering its decision. Though rarely invoked,

       the Rule permits the Court to correct its own errors. Admitting a procedural

       error of constitutional magnitude, as the Court does today, keeps faith with the

       purpose of that Rule.

               As the Order states, the per curiam portion of the opinion -- joined by all

       six members of the Court participating in this appeal -- held that the Appellate

       Division applied the wrong standard “in reviewing [Lodzinski’s] post-verdict

       motion for a judgment of acquittal” under Rule 3:18-2. Ante at ___ (slip op. at

       5) (quoting State v. Lodzinski, 246 N.J. 331, 339 (2021)). The Appellate

       Division’s review of Lodzinski’s motion for a judgment of acquittal

       notwithstanding the verdict surveyed only the evidence presented by the State.

       The Appellate Division failed to consider the entirety of the evidence -- the

       evidence presented by both the State and defense -- as required by state law,

       State v. Williams, 218 N.J. 576, 594 (2014), and federal law, Jackson v.

       Virginia, 443 U.S. 307, 316-19 (1979) (stating that due process demands that

       “all of the evidence” be considered in deciding such an issue (emphasis

       omitted)).
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




               All six members joining the per curiam opinion agreed that the Appellate

       Division’s review of the sufficiency of the evidence was substantively and

       constitutionally flawed. See Lodzinski, 246 N.J. at 339, 357-60.

               In applying the correct standard -- reviewing the entirety of the evidence

       in the light most favorable to the State -- the Court split three-three on whether

       the proofs satisfied the beyond-a-reasonable-doubt requirement to support

       Lodzinski’s murder conviction. With the benefit of hindsight, it is now clear

       that the Court had only two viable options when it reached a stalemate: either

       remand to the Appellate Division to review the evidence under the proper

       standard set forth in the per curiam opinion or order re-argument and call up

       the senior member of the Appellate Division to sit as the seventh member of

       the Court to break the deadlock. Proceeding as we did was a mistake.

               As indicated by the Order, a three-three split on the Supreme Court

       cannot uphold an Appellate Division decision that all six Justices agree is

       constitutionally infirm. Only three members of this Court -- and no member of

       the appellate panel -- affirmed Lodzinski’s conviction applying the proper

       sufficiency-of-the-evidence standard. Had the three-judge appellate panel

       applied the appropriate standard, no one would question that a split decision by

       this Court would require an affirmance of the conviction -- and a denial of the

       motion for reconsideration. But that is not the case here.



                                                         2
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




               My dissenting colleagues’ reliance on Abbamont v. Piscataway Twp.

       Bd. of Educ., 163 N.J. 14, 14 (1999), and State v. Manzie, 168 N.J. 113, 114-

       23 (2001), for the proposition that a split decision of this Court results in the

       affirmance of the Appellate Division judgment is inapposite. Unlike here, the

       members of the Abbamont and Manzie Courts did not unanimously agree that,

       based on the governing case law, the decisions rendered by the appellate

       panels were substantively and constitutionally flawed. In those cases, the

       Justices merely disagreed on the interpretation of the statutes at issue -- with

       three members of a six-member Court concurring with the appellate panels’

       statutory interpretation, leading to affirmances. See Abbamont v. Piscataway

       Twp. Bd. of Educ., 138 N.J. 405, 413, 435 (1994); Manzie, 168 N.J. at 120-23.

       There, the decisions of the Appellate Division were the tie breakers. An

       Appellate Division decision that all agree violates our case law and

       constitutional norms cannot be a tie breaker.

               A constitutionally defective decision, moreover, cannot serve as binding

       authority under the discretionary law-of-the-case doctrine. See State v. K.P.S.,

       221 N.J. 266, 280 (2015) (“[T]he appellate panel in this case denied defendant

       [appellate review] based on the panel’s mistaken application of the law-of-the-

       case doctrine.”); accord In re Estate of Chavana, 993 S.W.2d 311, 315 (Tex.




                                                         3
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       App. 1999) (“[T]he court is being asked to apply the law of the case to reach

       an unconstitutional result. This we cannot do.” (footnote omitted)).

               Our State Constitution affords to all defendants convicted of a crime an

       “automatic right of appeal” -- an appeal that comports with principles of due

       process enshrined in both our Federal and State Constitutions. See K.P.S., 221

       N.J. at 279-80 (citing N.J. Const. art. VI, § 5, ¶ 2); see also R. 2:2-3(a)(1); R.

       2:3-2. Due process guarantees “certain minimum safeguards necessary to

       make that appeal ‘adequate and effective’” -- including “a fair opportunity to

       obtain an adjudication on the merits of [her] appeal.” Evitts v. Lucey, 469

       U.S. 387, 392, 405 (1985) (quoting Griffin v. Illinois, 351 U.S. 12, 20 (1956)

       (plurality opinion)). Inherent in the “right of appeal” is the right to a

       resolution of the appeal. See ibid.

               This Court’s three-three split did not resolve Lodzinski’s appeal

       challenging the sufficiency of all the evidence based on a substantively and

       constitutionally correct standard of review. The appellate panel upheld

       Lodzinski’s conviction by applying the wrong standard of review. That error

       was a fundamental defect in the appellate process that undermined the integrity

       of the Appellate Division’s judgment.

               That Lodzinski’s attorney cited the wrong standard of review in her

       appellate brief does not render harmless or excuse the appellate panel’s failure



                                                         4
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       to apply the correct standard. See R. 2:10-2 (“[T]he appellate court may, in

       the interests of justice, notice plain error not brought to the attention of the

       trial or appellate court.”). An appellate court has a non-delegable obligation to

       maintain “minimum safeguards necessary to make [an] appeal ‘adequate and

       effective’” as required by due process. See Evitts, 469 U.S. at 405 (quoting

       Griffin, 351 U.S. at 20). My dissenting colleagues argue that this is a case of

       invited error. An appellate court, however, cannot accept an invitation to deny

       a defendant due process.

               In sum, the “right of appeal” confers on a convicted defendant the right

       to a resolution of the appeal. Id. at 392, 405. This Court has the authority to

       review a Rule 3:18-2 sufficiency-of-the-evidence motion de novo, but an

       equally divided Court cannot resolve the question when the appellate court has

       applied the wrong standard.

               Rule 2:11-6(b) provides that “[a] motion for reconsideration will be

       granted only if it is moved by a justice or judge who concurred in the judgment

       or decision, and a majority of the court so determines.” All six Justices

       “concurred” in the “decision,” which held that the Appellate Division applied a

       substantively and constitutionally incorrect standard. Concurring in that per

       curiam decision should have led each Justice to realize that the Appellate

       Division’s sufficiency-of-the-evidence holding could not be affirmed on a split



                                                         5
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       vote. Any Justice concurring in the per curiam decision had the right to move

       for reconsideration of the erroneous judgment of this Court.

               By promulgating Rule 2:11-6(b), the Court has acknowledged that it is

       not infallible and has provided a mechanism to correct its own mistakes. By

       granting this motion for reconsideration, the Court provides Lodzinski and the

       State the opportunity for a final resolution of the sufficiency-of-the-evidence

       argument based on the correct standard of review. That final resolution,

       whatever it may be, must await re-argument before a seven-member Court.




                                                         6
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       JUSTICE PATTERSON, JUSTICE FERNANDEZ-VINA, and JUSTICE
       SOLOMON dissent from the Order.


               In this appeal, a six-member Court equally divided on the merits of

       defendant’s Michelle Lodzinski’s motion for a judgment of acquittal

       notwithstanding the jury’s verdict of guilty in the first-degree murder of her

       five-year-old son, Timothy Wiltsey. State v. Lodzinski, 246 N.J. 331, 339

       (2021). Pursuant to this Court’s practice and precedent, the three-to-three vote

       affirmed the Appellate Division’s decision upholding defendant’s conviction.

       Ibid.

               In the Order entered today, defendant is granted reconsideration and the

       opportunity to seek a judgment of acquittal before a reconstituted Court. She

       is not afforded this extraordinary relief because of any defect in her trial;

       indeed, she prevailed in every evidentiary dispute before the trial court. No

       new legal principle has emerged from defendant’s appeal that might warrant

       rehearing. Not a single justice has changed his or her mind about the trial

       evidence or the governing law. Instead, defendant secures rehearing and the

       prospect of acquittal on an astonishing ground: that because the Appellate

       Division applied an incorrect standard of review that defendant herself urged it

       to apply -- an error that this Court has since corrected -- she has been denied

       due process.
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




               For the reasons explained below, defendant’s constitutional rights were

       fully protected in her appeal, just as they were at her trial. This Court

       reviewed the trial court’s decision denying defendant’s motion for a judgment

       of acquittal under the correct standard, not the mistaken standard that she

       argued to the Appellate Division. Id. at 357-59, 376-79. Under our

       jurisprudence, a concurring opinion by three members of an equally divided

       Court is not precedential in other cases, but it provides the governing law in

       the appeal itself. Abbamont v. Piscataway Twp. Bd. of Educ., 314 N.J. Super.

       293, 300-01 (App. Div. 1998), aff’d, 163 N.J. 14 (1999). In our concurring

       opinion, indisputably applying the proper test, we thus afforded defendant the

       due process to which she was entitled on appeal. We therefore voted to deny

       defendant’s motion for reconsideration.

               As our colleagues acknowledge, this Court’s rule governing motions for

       reconsideration, Rule 2:11-6(b), requires more than a majority vote to grant

       rehearing of a decided appeal. The rule does not authorize reconsideration

       unless “a justice or judge who concurred in the judgment or decision” votes for

       reconsideration. R. 2:11-6(b); see also ante at ___ (slip op. at 4-5) (order

       granting motion for reconsideration). Because we -- the three members of the

       Court who concurred in the decision affirming defendant’s conviction -- voted




                                                         2
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       to deny reconsideration, no such “justice or judge” supports defendant’s

       motion in this appeal.

               Confronted with that requirement, our colleagues now claim to have

       “concurred” in the decision affirming defendant’s conviction, notwithstanding

       the fact that their dissent characterized that decision as a miscarriage of justice

       unrivalled in the history of our State. See Lodzinski, 246 N.J. at 385, 400, 402

       (Albin, J., dissenting). That claim, asserted only to secure a judgment of

       acquittal for defendant in the murder of her son, does not withstand the

       slightest scrutiny. Our colleagues did not “concur” in the decision, but

       emphatically dissented. Id. at 384-402. We view the Order entered today to

       be unauthorized by Rule 2:11-6(b), a court rule that this Court itself adopted,

       and to which it has always adhered.

               Accordingly, we respectfully dissent.

                                                         I.

                                                         A.

                                                         1.

               In a twenty-eight-day trial, the State and defendant presented extensive

       evidence to a jury.1



       1
         The State’s and defendant’s trial evidence is reviewed in detail in our
       concurring opinion, Lodzinski, 246 N.J. at 362-76 (Patterson, J., concurring),
                                                         3
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




               Among other evidence, the State presented testimony indicating that

       defendant told police that her son was abducted at a carnival in Sayreville on

       May 25, 1991; that she gave police more than a half-dozen contradictory

       accounts of the claimed abduction; that the child’s skull, leg bones, and

       sneakers were found in or near a creek four-tenths of a mile from defendant’s

       former workplace; that defendant did not disclose that workplace to police

       when she named her prior employers until she was directly confronted about it;

       that defendant’s son’s former babysitters recognized a blanket found near the

       child’s remains as one that they had seen at defendant’s home; and that an

       expert witness in forensic pathology concluded that the child died as the result

       of a homicide, not by virtue of a disease, suicide, or an accident. See

       Lodzinski, 246 N.J. at 362-76 (Patterson, J., concurring). And defendant

       presented, among other evidence, the testimony of witnesses who had told

       police that they saw a boy who looked similar to defendant’s son at the

       Sayreville carnival; the testimony of an Arizona man who contended that his

       former codefendant in a robbery case in that state had traveled to New Jersey

       and killed defendant’s son -- a contention refuted by the former codefendant




       and the State’s trial evidence is reviewed in detail in the dissenting opinion, id.
       at 386-97 (Albin, J., dissenting).

                                                         4
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       who testified at trial; and expert testimony calling into question the State’s

       proofs. See id. at 371-76.

               Charged by the trial court on the State’s burden to prove beyond a

       reasonable doubt the elements of first-degree murder, N.J.S.A. 2C:11-3(a)(1),

       as well as the elements of the lesser-included offenses of first-degree

       aggravated manslaughter, N.J.S.A. 2C:11-4(a)(1), and second-degree reckless

       manslaughter, N.J.S.A. 2C:11-4(b)(1), the jury returned a verdict of guilty

       beyond a reasonable doubt on the first-degree murder charge, Lodzinski 246

       N.J. at 351 (Patterson, J., concurring).

                                                         2.

               Defendant filed a post-trial motion pursuant to Rule 3:18-2 for a

       judgment of acquittal notwithstanding the verdict on the ground that the

       evidence presented was insufficient to support the jury’s verdict of guilt

       beyond a reasonable doubt.

               A defendant must meet a stringent burden in order to be awarded a

       judgment of acquittal notwithstanding a jury verdict. In State v. Reyes, this

       Court held that when a trial or appellate court decides such a motion, it

       determines

                        whether, viewing the State’s evidence in its entirety, be
                        that evidence direct or circumstantial, and giving the
                        State the benefit of all favorable testimony as well as
                        all of the favorable inferences which reasonably could
                                                         5
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




                        be drawn therefrom, a reasonable jury could find guilt
                        of the charge beyond a reasonable doubt.

                        [50 N.J. 454, 458-59 (1967).]

         If any reasonable jury could find guilt beyond a reasonable doubt, the motion

       must be denied. Ibid.

               Reyes arose from a motion for a judgment of acquittal at the close of the

       State’s case, and the Court did not address in that case the scope of the

       evidence that must be considered when such a motion is filed after a verdict.

       Ibid. With two of our current colleagues participating, this Court held in 2007

       that a court deciding a motion for a judgment of acquittal after all the evidence

       is presented must confine its review of the adequacy of the evidence to the

       State’s case and the inferences to be derived from that evidence, and “may not

       consider any evidence adduced by the defense in determining if the State had

       met its burden as to all elements of the crime charged.” State v. Samuels, 189

       N.J. 236, 245 (2007) (quoting Pressler, Current N.J. Court Rules, cmt. 1 on R.

       3:18 (2006)); see also id. at 255 (Albin, J., dissenting) (likewise identifying the

       governing standard as whether “the State presented sufficient evidence from

       which a jury could conclude beyond a reasonable doubt that defendant

       committed” the crimes charged, but disagreeing with the majority as to the

       application of that standard in the Samuels appeal).



                                                         6
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




               Seven years ago, however, the Court held that when a defendant moves

       for a judgment of acquittal after the verdict, the court considers not only the

       State’s evidence, but “the entirety of the evidence,” with that evidence viewed

       favorably to the State as Reyes requires. State v. Williams, 218 N.J. 576, 594

       (2014).

               Consistent with Williams, the trial judge in this case weighed all of the

       evidence when he denied defendant’s motion for a judgment of acquittal

       notwithstanding the verdict. In his opinion, the trial judge wrote that when a

       court considers a motion for a judgment of acquittal based on the sufficiency

       of the evidence, it “must decide whether the evidence is sufficient to warrant a

       conviction beyond a reasonable doubt,” and “must sift the evidence to

       determine whether a jury could have rationally found that the essential

       elements of the crime were proven beyond a reasonable doubt.” As defendant

       confirmed to this Court, the trial court did not confine its review to the State’s

       evidence alone, but properly considered all of the evidence when it decided her

       motion for a judgment of acquittal under Rule 2:11-6(b). Indeed, in her

       supplemental reply brief to this Court, opposing the State’s claim that she had

       waived her argument about the sufficiency-of-the-evidence standard by not

       asserting that argument below, defendant stated that she had no reason to raise

       the issue because “nothing in the trial court’s recitation of the applicable law

                                                         7
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       nor its abbreviated discussion of the evidence suggested that it did not, or

       could not, consider defense evidence in denying Michelle’s post-conviction

       acquittal motion.”

               Applying that standard, the trial court found that the evidence was

       sufficient to support a reasonable jury’s verdict of guilty beyond a reasonable

       doubt.

                                                         B.

               Defendant appealed her conviction, contending that the trial court erred

       when it denied her motion for a judgment of acquittal.2 In her brief to the

       Appellate Division, defendant asserted the same erroneous formulation of the

       standard governing her motion that she now claims deprived her of due

       process.

               Quoting Reyes, 50 N.J. at 459, defendant argued that the Appellate

       Division should decide “whether, viewing the State’s evidence in its entirety,

       be that evidence direct or circumstantial, and giving the State the benefit of all

       of its favorable testimony as well as all of the favorable inferences which



       2
         Defendant challenged her conviction on a second ground as well: the denial
       of her motion for a new trial based on the trial court’s dismissal of a juror who
       violated its instructions and conducted independent research, and the court’s
       substitution of an alternate for that juror. Lodzinski, 246 N.J. at 353-54. In
       her motion for reconsideration, defendant does not raise the juror-substitution
       issue, but relies exclusively on her challenge to the sufficiency of the evidence.
                                                 8
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       reasonably could be drawn therefrom, a reasonable jury could find guilt of the

       charge beyond a reasonable doubt.” Defendant thus urged the Appellate

       Division to limit its consideration to the evidence presented by the State when

       it reviewed the trial court’s decision denying her motion for a judgment of

       acquittal. In its responding brief, the State followed suit, contending that the

       Appellate Division should base its decision on the evidence that it had

       presented to the jury.

               The Appellate Division affirmed defendant’s conviction in an

       unpublished opinion. Adopting the standard that defendant had urged it to

       apply, the appellate court commented that “[i]t is generally stated that whether

       the motion to acquit is made at the end of the State’s case or after the end of

       the entire case the standard is the same, i.e., only the State’s proofs will be

       considered.” (quoting State v. Sugar, 240 N.J. Super. 148, 152-53 (App. Div.

       1990)). Reviewing the State’s evidence, the Appellate Division held that the

       evidence was sufficient to support a reasonable jury’s verdict of guilty beyond

       a reasonable doubt, and affirmed defendant’s conviction.

                                                         C.

               With the Chief Justice recused, a six-member Court granted defendant’s

       petition for certification. 241 N.J. 81 (2020). No Appellate Division judge




                                                         9
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       was assigned to temporarily serve on the Court and hear defendant’s appeal.3

               In her petition for certification, defendant premised a federal

       constitutional argument on the very test for a post-verdict motion for a

       judgment of acquittal that she had urged the Appellate Division to apply.

       Without citing Williams, defendant stated that Samuels was wrongly decided,

       and argued that if the standard applied by the Appellate Division represented

       New Jersey law, that standard violated federal due process principles set forth

       in Jackson v. Virginia, 443 U.S. 307, 317 (1979). Thus, having misstated the

       standard governing her motion to the Appellate Division, defendant argued

       before us that the appellate court’s application of that standard -- exactly as

       she presented it -- violated her federal constitutional rights.

               The Court’s per curiam opinion recited that “the six members of the

       Court who participated in this appeal unanimously modify the Appellate




       3
         The Chief Justice may in his discretion assign an Appellate Division judge to
       temporarily serve on this Court in several settings; one such setting is an
       appeal in which a justice’s absence leaves the Court with a quorum but not a
       full complement of seven justices. See Henry v. Dep’t. of Hum. Servs., 204
       N.J. 320, 340-54 (2010) (Rabner, C.J., concurring) (discussing the Chief
       Justice’s authority under Article VI, Section 2, Paragraph 1 to assign Appellate
       Division judges to temporarily serve on the Court); see also R. 2:13-2(a). As
       the Order granting reconsideration notes, when the Chief Justice does not
       participate in a particular appeal and only six justices participate, the Presiding
       Justice may exercise the same discretionary authority. Ante at ___ n.1 (slip
       op. at 4 n.1)(order granting motion for reconsideration); see also R. 2:13-2(a).
                                                         10
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       Division’s holding with respect to its characterization of the scope of the

       evidence that should be considered in reviewing a post-verdict motion for a

       judgment of acquittal.” Lodzinski, 246 N.J. at 339. In the concurring opinion,

       we reiterated the Williams standard, noting that when a motion for a judgment

       of acquittal notwithstanding the verdict is filed after the verdict, the court must

       consider all of the evidence, including the evidence presented by the defense.

       Id. at 358-59 (Patterson, J., concurring). All members of the Court

       participating in the appeal held that the New Jersey standard for such motions

       comports with federal due process principles. Id. at 358-60; id. at 385 n.1

       (Albin, J., dissenting).

               The Court sharply divided, however, as to the outcome of defendant’s

       appeal. In our concurring opinion, we reviewed the defense evidence as well

       as the State’s evidence, and concluded that the entirety of the evidence

       supported a reasonable jury’s verdict of guilty beyond a reasonable doubt. Id.

       at 357-79 (Patterson, J., concurring).

               With no reference to any proofs presented by the defense, the dissenting

       justices contended that the evidence was insufficient to support a reasonable

       jury’s decision to convict defendant. Id. at 384-400 (Albin, J., dissenting).

       They concluded their dissent by stating that under federal due process

       principles, “Lodzinski’s murder conviction cannot stand. But it will, at least

                                                         11
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       for now, because the three dissenting votes in this appeal are insufficient to

       prevent this miscarriage of justice.” Id. at 402 (citation omitted).

                                                         D.

               Defendant swiftly responded to the dissent’s prompt. In her motion for

       reconsideration, she stated that she was entitled to a rehearing with an

       Appellate Division judge added to the Court for her appeal. Defendant

       claimed that although her case had been reviewed by the trial court, the

       Appellate Division and this Court, no court had ruled on her insufficient-

       evidence claim under the correct test. She further asserted that because this

       Court equally divided on her sufficiency-of-the-evidence claim, it issued no

       precedential ruling and subjected her to a constitutionally-flawed ruling by the

       Appellate Division, thus violating her federal due process rights under

       Mathews v. Eldridge, 424 U.S. 319, 332 (1976).

               The Presiding Justice then assigned the senior Appellate Division judge

       to temporarily serve on the Court. The Court granted reconsideration by a vote

       of four to three. Defendant thus achieved a remedy that appears to be

       unprecedented: the addition of an Appellate Division judge, at the behest of an

       unsatisfied litigant, for a new hearing before a recomposed Court.




                                                         12
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




                                                         II.

               For the reasons explained below, we conclude that defendant’s due

       process argument is without merit.

               Defendant’s first contention -- that her sufficiency-of-the-evidence claim

       has yet to be reviewed under the correct standard -- is simply untrue. As

       noted, the trial court properly considered all of the evidence when it denied

       defendant’s post-verdict motion for a judgment of acquittal under Rule 3:18-2.

       In our concurring opinion, we considered the defense evidence as well as the

       State’s evidence under the standard set forth in Williams, 218 N.J. at 594, a

       standard that defendant concedes is constitutional. Lodzinski, 246 N.J. at 357-

       79. Only the Appellate Division, in an error invited by defendant herself,

       incorrectly stated the test.

               Defendant’s second contention -- that the Court’s per curiam opinion left

       in place a “flawed” Appellate Division’s decision as controlling law -- ignores

       this Court’s jurisprudence regarding the import of three-three ties.

               Defendant is correct that our concurring opinion in State v. Lodzinski is

       not a precedential opinion; when this Court equally divides and thus affirms

       the Appellate Division’s decision, its concurring opinion cannot be cited to

       courts as precedent in cases that follow. Mount Holly Twp. Bd. of Educ. v.

       Mount Holly Twp. Educ. Ass’n, 199 N.J. 319, 332 n.2 (2009). Defendant’s

                                                         13
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       motion for reconsideration, however, concerns the Lodzinski case itself, not

       some future case. And in the Lodzinski case, it is not the Appellate Division

       opinion but this Court’s concurring opinion that provided the governing law on

       the sufficiency of the evidence under Rule 3:18-2.

               That distinction was explained in the Appellate Division’s decision in

       Abbamont, 314 N.J. Super. at 301, a decision affirmed by this Court in

       Abbamont v. Piscataway Township Board of Education, 163 N.J. 14 (1999).

               In Abbamont, the plaintiff asserted claims against his former employer, a

       board of education, under the Conscientious Employee Protection Act (CEPA),

       N.J.S.A. 34:19-1 to -14. Abbamont v. Piscataway Twp. Bd. of Educ., 138 N.J.

       405, 410 (1994). The Court equally divided on the question whether a plaintiff

       may seek punitive damages in a CEPA case against a public entity or public

       employee; three justices joined a concurring opinion allowing CEPA plaintiffs

       to pursue punitive damages in public-employment cases, id. at 425-33

       (Handler, J., concurring), and three justices joined an opinion dissenting on

       that question, id. at 435-36 (Pollock, J., concurring in part and dissenting in

       part). The Court affirmed the Appellate Division’s judgment remanding the

       case for trial. Id. at 413, 435.

               Four years later, the Abbamont case returned to the Appellate Division.

       Abbamont, 314 N.J. Super. at 296-300. As the Appellate Division recounted,

                                                         14
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       the trial court on remand had dismissed the punitive damages claim

       notwithstanding the concurring opinion’s mandate that the court send that

       claim to the jury, and the plaintiff appealed. Id. at 298-99.

               In an opinion by Judge Skillman, the Appellate Division identified as its

       first task the determination whether its own prior opinion or the concurring

       opinion by three members of this Court provided the governing law for

       purposes of the Abbamont case. As the court explained,

                        The threshold issue presented by this appeal is whether
                        the controlling law following the remand is this court’s
                        majority opinion or Justice Handler’s prevailing
                        opinion in the evenly divided Supreme Court. This
                        point is significant because although we may disagree
                        with a decision of another panel of this court under
                        some circumstances, we are obviously bound by a
                        decision of the Supreme Court.

                        [Id. at 300 (citation and footnote omitted).]

               The Appellate Division acknowledged “that an affirmance by an equally

       divided court is not entitled to any precedential weight.” Id. at 301. It stated,

       however, that the question was not whether the concurring opinion was

       precedential, but whether that opinion provided the governing law in the

       Abbamont case itself. As the court observed,

                        [T]he issue before us is not whether the Supreme
                        Court’s decision should be accorded precedential
                        weight in another case but rather whether it represents
                        the controlling law in this case. This issue is governed
                        by the ‘law of the case’ doctrine rather than the
                                                         15
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




                        principle of stare decisis. Under this doctrine, a
                        decision by an equally divided court becomes the law
                        of the case, which is binding upon all lower courts, even
                        though it may have no precedential weight in other
                        cases.

                        [Ibid. (citation omitted).]

               The Appellate Division was “satisfied that Justice Handler’s opinion

       represents the law of this case, and that it is binding upon both the trial court

       and this court.” Id. at 303.

               This Court unanimously affirmed the Appellate Division’s decision in

       Abbamont, substantially for the reasons stated in Judge Skillman’s opinion,

       summarizing the decision it affirmed as follows:

                        Judge Skillman concluded that this Court’s affirmance
                        of Abbamont v. Piscataway Township Board of
                        Education, 238 N.J. Super. 603 (App. Div. 1990), by an
                        equally divided Court on the question whether a
                        punitive damage claim under [CEPA] may be
                        maintained against a public entity, 138 N.J. 405 (1994)
                        (Abbamont I), constituted the controlling law under the
                        ‘law of the case’ doctrine, and therefore was binding on
                        the lower courts in this case. 314 N.J. Super. at 301-
                        03.

                        [Abbamont, 163 N.J. at 14.]

               Thus, this Court confirmed that Justice Handler’s concurring opinion in

       its prior decision in Abbamont -- a decision that the Appellate Division termed

       the “prevailing opinion” and this Court characterized as the “controlling law”



                                                         16
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       -- constituted the governing law for subsequent proceedings in the Abbamont

       case. Ibid.

               That principle applies with equal force in a criminal setting. In State v.

       Manzie, a six-member Court equally divided on the question whether the No

       Early Release Act (NERA), N.J.S.A. 2C:43-7.2, as the statute then provided,

       applied to a sentence for murder. 168 N.J. 113, 114-23 (2001) (Stein,

       Coleman, and Zazzali, JJ., concurring). Three justices joined a concurring

       opinion stating that NERA did not apply to sentences for murder, id. at 114-20,

       and three justices dissented, stating that NERA applied to sentences for

       murder, id. at 120-23 (Poritz, C.J., dissenting).

               In State v. Chavies, 345 N.J. Super. 254, 276-77 (App. Div. 2001), the

       Appellate Division reiterated the holding of Abbamont that a three-to-three

       decision in the Supreme Court, while not precedential, constitutes the

       governing law for the case itself. There, the defendant cited the Appellate

       Division’s decision and the Supreme Court’s concurring opinion in Manzie as

       precedent for his argument that NERA did not apply to his sentence for

       murder. Id. at 276. Citing Abbamont, the Appellate Division in Chavies noted

       that in Manzie, “[o]ur Supreme Court affirmed in a per curiam opinion because

       the members of the Court were equally divided. The result is that the Supreme




                                                         17
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       Court’s decision is binding in Manzie only, as it is essentially the law of that

       case.” Id. at 277.

               Thus, although the equally divided Supreme Court’s concurring opinion

       in Abbamont was not precedential in subsequent cases, it provided the

       controlling law for the Abbamont case itself. Abbamont, 163 N.J. at 14. In

       Manzie, the equally divided Supreme Court’s concurring opinion was not

       precedential authority for later decisions, but, in that case itself, the decision

       was “binding on Manzie” as the controlling law. Chavies, 345 N.J. Super. at

       277. Here, the equally divided Court’s concurring opinion is indeed not

       precedential, but it constitutes the controlling law that governs defendant’s

       appeal.

               As defendant concedes, the concurring opinion in this Court applied a

       standard to the evidence under Rule 3:18-2 that passes constitutional muster;

       as in the trial court’s review of the motion, the concurrence considered defense

       evidence along with the State’s evidence under Reyes and Williams.

       Lodzinski, 246 N.J. at 371-79. The concurring opinion thus accorded

       defendant the due process to which she was entitled. Defendant’s claim that

       she has suffered a constitutional violation by virtue of the Appellate Division’s

       decision is contrary to this Court’s precedent concerning evenly divided

       decisions.

                                                         18
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




               We thus dispute the notion that defendant has guided the Court to

       recognize “a failing in its prior handling of this matter,” which requires

       “correction” in the form of a rehearing before a reconstituted Court. Ante at

       ___ (slip op. at 7) (order granting motion for reconsideration). As the record

       and this Court’s precedent make clear, there was no due process violation, and

       no “failing” in this Court’s determination of defendant’s appeal.

               Accordingly, we voted to deny defendant’s motion for reconsideration.

                                                         III.

               Defendant’s motion for reconsideration is governed by Rule 2:11-6(b).

       The first sentence of that provision states that “[a] motion for reconsideration

       will be granted only if it is moved by a justice or judge who concurred in the

       judgment or decision, and a majority of the court so determines.” R. 2:11-

       6(b). As this Court has explained, “[a] motion for reconsideration requires, in

       addition to ‘a majority of the court,’ that a justice or judge who concurred in

       the original decision be part of the majority deciding to rehear the case.”

       Abbott v. Burke, 206 N.J. 332, 374 (2011) (quoting R. 2:11-6(b)).

               Our Appellate Division colleague’s vote to grant reconsideration

       satisfies the second of Rule 2:11-6(b)’s two requirements -- that a majority of

       the Court favor reconsideration -- but not the Rule’s first mandate. Because

       our Appellate Division colleague was not called upon to participate in the

                                                         19
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       original decision, and was assigned to join the Court only at this late stage, he

       is not “a justice or judge who concurred in the original decision.” Abbott, 206

       N.J. at 374; see also R. 2:11-6(b).

               That leaves only the three members of the Court who dissented from the

       Court’s decision. See Lodzinski, 246 N.J. at 384-402 (Albin, J., dissenting).

       By dissenting from the decision, our colleagues made it abundantly clear that

       they did not “concur[] in the judgment or decision,” as Rule 2:11-6(b) requires.

       The terms “concur” and “dissent” convey opposing concepts. Compare

       Black’s Law Dictionary 363 (11th ed. 2019) (defining “concur” to mean “[t]o

       agree; to consent”), with id. at 595 (defining a “dissent” as “[a] disagreement

       with a majority opinion, esp. among judges”).

               Our colleagues nevertheless postulate that “[a]ny member of the Court

       who joined the per curiam portion of our earlier decision may serve as the

       justice ‘who concurred in the judgment or decision’ on which reconsideration

       is sought, for purposes of Rule 2:11-6(b).” Ante at ___ (slip op. at 5) (order

       granting motion for reconsideration). Respectfully, our colleagues’ reasoning,

       contrived to support defendant’s application, is nonsensical. When this Court

       is equally divided, and therefore issues a per curiam opinion affirming an

       Appellate Division decision, the justices who dissented in that appeal have not




                                                         20
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       “concurred” in the per curiam decision; they dissent from it, because they

       would reverse the decision below.

               To the extent that our colleagues rely on their agreement with the

       concurring opinion’s statement of the standard governing post-verdict motions

       for a judgment of acquittal to declare themselves justices “who concurred in

       the judgment or decision” for purposes of Rule 2:11-6(b), their position

       contravenes the plain language of the Rule. Rule 2:11-6(b) does not authorize

       reconsideration merely because a dissenting justice or judge who concurs with

       one or more general legal principles stated in the challenged decision votes to

       reconsider; had the Court intended to impose such a low bar, it would have

       done so. To the contrary, the Rule does not authorize reconsideration unless at

       least one justice or judge who concurred with the challenged “judgment” or

       “decision” votes for rehearing. R. 2:11-6(b). In other words, reconsideration

       cannot be granted unless a justice or judge who voted in favor of the original

       result later supports rehearing. Ibid. The Rule is plainly intended to limit

       reconsideration to the settings in which the views of at least one member of the

       Court who previously supported the outcome have changed.

               That has not occurred here. At every stage, our dissenting colleagues

       disputed the outcome of this appeal. Addressing a legal principle on which the

       concurring and dissenting opinions agreed, our colleagues made clear that their

                                                         21
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       adherence to that principle should not be mistaken for an agreement with the

       decision itself. They concurred “that our state’s legal standard for a judgment

       of acquittal -- as opposed to how that standard was applied in this case -- does

       not offend due process.” Lodzinski, 246 N.J. at 385 n.1 (Albin, J., dissenting).

       They found no common ground with the “judgment or decision” in this case.

               Indeed, our colleagues described the Court’s decision as a miscarriage of

       justice of historic proportions. They declared that “[i]n the modern annals of

       New Jersey legal history, as recorded in the New Jersey Reports and the

       Superior Court Reports, to my knowledge, no murder conviction has ever been

       upheld on such a dearth of evidence.” Id. at 385. They stated that “[t]he

       checks and balances in our criminal justice system have failed at all levels.

       The decades-long search for the cause of the tragic death of young Timothy

       has led only to a miscarriage of justice.” Ibid. They asserted that “[t]he

       sustaining of the murder conviction in this case on such a paucity of evidence

       has no parallel in this state, to my knowledge.” Id. at 400. If our colleagues

       intended to convey the message that they “concurred in the judgment or

       decision,” as Rule 2:11-6(b) requires, their choice of words was peculiar

       indeed.

               Of course, our colleagues did not “concur” in the decision challenged

       here; they vehemently opposed it. No justice or judge who “concurred in the

                                                         22
FILED, Clerk of the Supreme Court, 06 Oct 2021, 083398




       judgment or decision” within the meaning of Rule 2:11-6(b) has voted in favor

       of reconsideration. Accordingly, the Order entered today does not comply

       with Rule 2:11-6(b).

                                                         IV.

               For the foregoing reasons, we respectfully dissent.




                                                         23